DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 5, 9 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Golitschek Edler von Elbwart et al. (US Pub. 2014/0029537).

Regarding claim 5, Golitschek Edler von Elbwart teaches the control section judges that the uplink resource is allocated by the second allocation method when the downlink control information includes resource allocation type information indicative of a third allocation method, the third allocation method being configured to allocate two clusters to the user terminal (“LTE multi-cluster allocation supports multi-cluster allocation with two clusters, where each cluster is a chunk of adjacent RBGs (and therefore RBs) and where the two clusters are separated by at least one RBG (as noted above and specified in LTE-A release 10).  Thus, the plurality of different allowed resource allocations for multi-cluster allocation can be seen as all different combinations of RBGs within two clusters that are supported by the LTE-A specification.  As noted before, the assigned multi-cluster allocation according to LTE Release 10 is signaled as one value r that is determined based on the beginning and ending RB of the two clusters according a rule defined in the LTE-A specification (e.g., TS 36.213 v10.0.1 section 8.1.2).  As also noted above, the LTE-A specification further defines that the hopping flag of the DCI used for single-cluster allocation is to be also used when signaling the multi-cluster allocation information r” in [0130]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over Golitschek Edler von Elbwart et al. in view of Yang et al. (US Pub. 2018/0192409).

Regarding claim 3, Yang teaches the allocation information indicates first and second index values, a third index value, and a fourth index value, the first and the second index values indicating the start position and an end position of the first cluster, the third index value indicating a start position of a second cluster, and the fourth index value indicating an end position of a last cluster ([0034]: RBSTART denotes the starting position of the frequency domain or the starting position of the interleaved units or the starting position of the clusters or the starting position of the resource blocks when the minimum granularity of resource allocation is the R; [0049]: si-1 denotes an index of an ending RB or RE resource of the frequency domain resources of the resource set Cluster allocated to the user, and i=0, 1, or an ending position index of the interleaved units or clusters or resource blocks; [0087]: in resource allocation caused by a limitation where at most two clusters can be allocated to each user. The method provided by the present embodiment can be used to allocate multiple clusters (more than two clusters) to each UE flexibly, thereby increasing flexibility, reducing overheads and improving frequency diversity gains in resource allocation).
Regarding claim 4, Yang teaches the allocation information indicates first and second index values and a third index value, or the first to the third index values ([0034]: RBSTART denotes the starting position of the frequency domain or the starting position of the interleaved units or the starting position of the clusters or the starting position of the resource blocks when the minimum granularity of resource allocation is the R; [0049]: si-1 denotes an index of an ending RB or RE resource of the frequency domain resources of the resource set Cluster allocated to the user, and i=0, 1, or an ending position index of the interleaved units or clusters or resource blocks; [0087]: in resource allocation caused by a limitation where at most two clusters can be allocated to each user. The method provided START denotes the starting position of the frequency domain or the starting position of the interleaved units or the starting position of the clusters or the starting position of the resource blocks when the minimum granularity of resource allocation is the R; [0049]: si-1 denotes an index of an ending RB or RE resource of the frequency domain resources of the resource set Cluster allocated to the user, and i=0, 1, or an ending position index of the interleaved units or clusters or resource blocks; [0087]: in resource allocation caused by a limitation where at most two clusters can be allocated to each user. The method provided by the present embodiment can be used to allocate multiple clusters (more than two clusters) to each UE flexibly, thereby increasing flexibility, reducing overheads and improving frequency diversity gains in resource allocation).
Claims 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Golitschek Edler von Elbwart et al. in view of Kim et al. (US Pub. 2017/0048829).
Regarding claim 6, Golitschek Edler von Elbwart teaches the limitations in claim 1 as shown above.  Golitschek Edler von Elbwart, however, does not teach the downlink control information includes sub-frame information, the sub-frame information indicating one or more sub-frames to transmit the uplink shared channel.  Kim teaches the downlink control information includes sub-frame information, the sub-frame information indicating one or more sub-frames to transmit the uplink shared channel (“a specific bit (or specific field) of a DCI format may be used to determine the location of the SA 
Regarding claim 7, Kim teaches the downlink control information includes listening information indicating a parameter used for the listening (“New data indicator” in [0131]).
Regarding claim 8, Kim teaches the downlink control information includes aperiodic CSI information indicating a parameter used to report aperiodic channel state information (CSI) (“CSI (Channel State Information) request” in [0136]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLEMENCE S HAN whose telephone number is (571)272-3158.  The examiner can normally be reached on Monday-Friday 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on (571)272-7884.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 






/CLEMENCE S HAN/Primary Examiner, Art Unit 2414